Citation Nr: 1317531	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  10-25 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right eye disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to October 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to a right eye disability.

The Veteran provided testimony regarding the right eye disability at a hearing before the undersigned at the RO in May 2012.  

In July 2012, the issue of entitlement to service connection for a bilateral eye disability was remanded by the Board for additional development.  In an April 2013 rating decision, service connection for a left eye disability was granted.  The denial of service connection for a right eye disability was continued in a March 2013 supplemental statement of the case (SSOC).  

The issue of entitlement to an increased rating for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board requested in its July 2012 remand that the Veteran be provided with an examination to determine the etiology of the currently diagnosed right eye disabilities.  The examiner was requested to opine for each current eye disability whether it is at least as likely as not that the disability was caused or aggravated by the Veteran's service or incidents in service.  The examiner was to provide a rationale for each opinion, which took into consideration the Veteran's reports.  

The Veteran was provided with a VA examination in September 2012 and a VA opinion was obtained in October 2012.  The VA opinion properly addressed each currently diagnosed right eye disability; however, the examiner did not give a rationale for each opinion which discussed or took into consideration the Veteran's reports of in-service injuries and symptoms.  Specifically, the Veteran contends that his right eye disability was incurred as a result of the blast and concussion waves from exploding 88mm gun shells during service and the opinion and rationales provided regarding the right eye disabilities did not consider this report.  

As the Board's July 2012 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  An opinion as to the etiology of the Veteran's right eye disabilities must be provided and the examiner must specifically discuss the reported in-service concussion injury the Veteran has reported.  

The Board requests that this opportunity is taken to obtain any ongoing VA treatment records not currently associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and associate them with the claims file or Virtual VA.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, refer case back to the examiner who provided the October 2012 VA opinion in order to obtain clarification consistent with this remand.  If the same examiner is unavailable, provide the Veteran with a VA eye examination with a qualified physician to determine whether any current right eye disability is related to service.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion for each of the currently diagnosed right eye disabilities as to whether it is at least as likely as not (50 percent probability or more) that any current right eye disability, to include those listed in the October 2012 examination report, had onset in service or is otherwise related to a disease or injury in service, including the reported blast and concussion waves from exploding 88mm gun shells.  

The examiner should provide rationales for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



